PER CURIAM.
This is an action for conversion. The trial court granted defendant’s motion for a directed verdict on the ground that plaintiff had failed to prove his case by a preponderance of the evidence.
The record on appeal includes a tape cassett audio record. Plaintiff’s brief when referring to or reciting evidence fails to make reference to the location of the evidence in the audio record. That violates Rule 25.15, Supreme Court and Court of Appeals Rules of Appellate Procedure. We will not search the tape.
Affirmed.